Citation Nr: 0430312	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  99-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a fractured right tibia and 
fibula.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that new and material 
evidence had not been submitted to reopen the previously 
denied claims of entitlement to service connection for a 
right leg disability and for a back disability.  The Board 
first considered this appeal in January 2001 and also found 
that new and material evidence had not been submitted.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in April 2001 the 
Court granted the Secretary's motion for remand.  As such, 
the Board's January 2001 decision was vacated and the issues 
on appeal were remanded to the Board for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).

The Board undertook development of the claims on appeal and 
in July 2003 remanded the matter to the RO for completion of 
all necessary development.  All requested development has 
been performed, but the issues on appeal remain denied.  As 
such, this appeal is now properly returned to the Board for 
appellate consideration.

The issues of entitlement to service connection for a right 
leg disability and for a back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on his part.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
the residuals of a fracture of the right tibia and fibula and 
for a post-operative status herniated nucleus pulposus in a 
December 1987 decision.  The veteran was notified of this 
decision.  He did not request reconsideration.

2.  Evidence submitted since the time of the Board's December 
1987 decision denying entitlement to service connection for 
the residuals of a fracture of the right tibia and fibula and 
for a post-operative status herniated nucleus pulposus bears 
directly and substantially upon the issues at hand, is not 
duplicative and/or cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for the residuals of a fracture of the 
right tibia and fibula and for a post-operative status 
herniated nucleus pulposus is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The Board's December 1987 decision denying the veteran's 
claims of entitlement to service connection for the residuals 
of a fracture of the right tibia and fibula and for a post-
operative status herniated nucleus pulposus is final; the 
claims of entitlement to service connection for the residuals 
of a fracture of the right tibia and fibula and for a post-
operative status herniated nucleus pulposus are reopened.  
38 U.S.C.A. §§ 1110, 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1987, the Board denied entitlement to service 
connection for the residuals of a fracture of the right tibia 
and fibula, finding that the disability existed prior to 
service and was not aggravated by activities experienced 
during service; the Board also denied entitlement to service 
connection for a post-operative status herniated nucleus 
pulposus, finding that there was no evidence of such a 
disorder having its origin in service.  Because there was no 
appellate body to which the veteran could appeal that 
decision at the time of its being rendered and the veteran 
did not request reconsideration of the Board's decision, the 
Board's December 1987 decision became final.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.

The veteran now seeks to reopen his claims for entitlement to 
service connection for the residuals of a fracture of the 
right tibia and fibula and for a post-operative status 
herniated nucleus pulposus.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed prior to August 2001, such as these claims, 
"new and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in December 1987.  It is important to note 
that the credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 1987 Board 
decision included private medical reports dated in 1966 and 
1967 reflecting that the veteran was involved in a motor 
vehicle accident and fractured his right tibia and fibula.  
He required open reduction and fibular shortening and was 
expected to make a full recovery notwithstanding a permanent 
5/8 inch residual shortening of the right lower extremity.

The veteran entered service in April 1969 and the history of 
the fractured right tibia and fibula was noted upon pre-
induction examination performed in May 1968.  Shortly after 
the veteran entered service, he complained of right foot pain 
with walking and running.  In May 1969, an orthopedic 
specialist did not find any leg length discrepancy, but 
recommended a profile limiting marching and standing.  In 
June 1969, it was noted that because the specialist had not 
found any leg length discrepancy, a prescription was not 
indicated at that time.  The veteran was, however, placed on 
a limited marching and standing profile.  In December 1969, 
the veteran again complained of right foot pain.  At that 
time, the right leg was found to be 1/4 inch shorter than the 
left leg and a prescription for a right heel build-up was 
given.

Service medical records show that when the veteran presented 
for treatment in July 1970, it was noted that he needed a 
right boot build-up of 1/4 inch; in October 1970, the veteran 
presented for treatment requesting a renewal of his profile; 
and, in May 1971, the veteran complained of low back pain.  
It was noted in May 1971 that the veteran was not wearing an 
insert and needed to get his shoe built up.  Upon discharge 
examination in September 1971, the veteran completed a 
medical history reflecting that he had bone deformity but no 
back trouble of any kind.  It was noted that he had a pin in 
his right leg from a fracture in 1966.  No disability was 
found upon discharge from service.

The veteran submitted an application for VA compensation 
benefits in September 1986, asserting that his right leg 
disability was aggravated by his not receiving the required 
insert for his boot during service.  The veteran also 
contended that as a consequence of his not receiving proper 
treatment for his right leg disability during service, he 
developed a low back disability.  He stated that he wore a 
built-up shoe prior to service, that he was not given a 
built-up boot during service, and that as a consequence of 
the improper medical treatment during service, his back 
deteriorated to a point where he could not withstand a 14 
foot fall in the workplace in 1985.

The veteran underwent VA examination in January 1987 and 
related having injured his back in a workplace accident in 
1985.  The veteran stated that he had undergone surgery to 
repair his back and complained of experiencing lower back 
pain when extending his right leg.  The veteran also related 
having experienced both right leg pain and low back pain 
during his period of active service.  The examiner's 
diagnostic impression was status post-operative herniated 
nucleus pulposus at L4-L5.  An opinion as to the etiology of 
the veteran's back disability was not rendered nor was there 
any mention of a current right leg disability.

Given the evidence outlined above, the Board found in 
December 1987 that the veteran had entered service with a 
shortened right leg and that the right leg disability was not 
aggravated by his active service.  The Board specifically 
pointed out the fact that the veteran was prescribed inserts 
and/or the building up of his right boot during service, that 
he was given a permanent limited duty profile, and that he 
did not have any disability at the time of his discharge 
examination.  The Board also found that the veteran's one 
complaint of back disability during service was acute and 
that his back disability was a result of a post-service 
workplace accident.  Consequently, the veteran's claims of 
entitlement to service connection for the residuals of a 
fracture of the right tibia and fibula and for a post-
operative status herniated nucleus pulposus were denied.

Since the time of the Board's December 1987 decision, the 
veteran submitted three statements from fellow servicemen 
reflecting their recollection that the veteran did not wear 
inserts or have a built-up boot during basic training and 
that he complained of periodic low back pain and leg pain 
during service.  One gentlemen stated that the veteran was 
not supplied a built-up shoe by the military and he did not 
have the funds to purchase one on his own.  The veteran also 
submitted a statement from his wife indicating that she met 
the veteran while he was in service, that he did not wear a 
lift on his shoe at that time, that he walked with a definite 
limp, and that he complained of back and right leg pain.

Private treatment records dated from 1979 forward have been 
obtained and reflect complaints of low back pain in January 
1983, a finding of minimal lumbar scoliosis concaved to the 
right in November 1983, chiropractic treatment from November 
1983 to January 1985, and a workplace fall in February 1985 
with subsequent treatment, including surgery, of the lumbar 
spine.  

In July 1999, a private consulting orthopedic surgeon related 
that he had reviewed the veteran's treatment records and 
service records.  Although he reported on the veteran's 
history of a pre-service accident and apparent lack of a lift 
for his right shoe during service, this specialist did not 
comment on the 1985 workplace back injury.  Interestingly, 
this specialist's report of history simply reflects that 
following service the veteran "continued to have significant 
problems with his right leg and back, but primarily his back 
and started seeing Dr. [] in 1984 for his pain."  As a 
consequence, this specialist rendered an opinion that it was 
more likely than not that the veteran's right leg was 
aggravated by the failure to issue a built-up shoe during 
service and that it was more likely than not that the back 
condition began during service.

Following a review of the record in its entirety, the Board 
finds that the evidence submitted since its December 1987 
decision is both new and material.  Notwithstanding the 
obvious flaw in the July 1999 medical opinion, the Board 
finds that the statements from the veteran's fellow 
servicemen and wife are new in that they were not previously 
before agency decision-makers and they are material because 
they speak to the issue of the veteran not wearing a shoe 
insert and/or built-up boot during service as well as their 
recollections of the veteran complaining of leg and back pain 
during service.  Accordingly, the Board finds that these 
statements, considered in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claims.  As such, 
the claims of entitlement to service connection for the 
residuals of a fracture of the right tibia and fibula and for 
a post-operative status herniated nucleus pulposus are 
reopened.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of a 
fracture of the right tibia and fibula is reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.


REMAND

Following a complete review of the evidence as outlined 
above, the Board finds that the medical evidence of record is 
insufficient upon which to render a decision on the merits of 
either claim of entitlement to service connection before it.  
Specifically, the only medical opinion of record is based on 
a history of events that left out a critical event that 
happened in 1985, i.e.:  a 14 foot fall that resulted in a 
back injury so severe as to require surgical intervention and 
for which the veteran received a workmans' compensation 
settlement.  Because the history related by the private 
specialist rendering the opinion is void of any reference 
whatsoever to the 1985 injury, the specialist's opinion must 
be based upon the history as related by the veteran.  As 
such, the Board is not bound to accept the medical opinion.  
See DeSousa v. Gober, 10 Vet. App. 461 (1997).  Furthermore, 
the Board would be remiss if the opinion of record were to be 
accepted without further clarification.

The veteran is hereby notified that it is his 
responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that 
the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain treatment 
records of the veteran's February 1985 
back injury and all subsequent back 
surgeries and treatment.  All records 
obtained should be associated with the 
claims folder.

2.  The veteran should be given the 
opportunity to submit a supplemental 
statement from his private examining 
orthopedic surgeon who submitted the July 
1999 opinion.  The supplemental statement 
should give the reasoning used as the 
basis for the July 1999 opinion, and 
should explain the omission of any 
reference to the veteran's 1985 workplace 
accident in the July 1999 opinion report 
and indicate whether the 1985 accident 
has any relationship to the veteran's 
current disability.  The supplemental 
statement should also explain the 
omission of any reference to the fact 
that the veteran was prescribed shoe 
lifts on several occasions during service 
and was placed on a limited duty profile.  
All opinions must be supported by 
complete rationale.

3.  After receipt, to the extent 
possible, of treatment records concerning 
the veteran's 1985 back injury and 
subsequent surgical intervention and any 
private supplemental medical opinion, the 
RO should schedule the veteran for an 
examination to determine the etiology of 
any currently diagnosed right leg and 
back disabilities.  The examiner should 
be supplied with the veteran's claims 
folder and instructed to review all 
medical records from 1966 forward, 
including service medical records.  The 
examiner should comment on (1) the 
limited duty profile order dated in May 
1969, (2) the prescription of a shoe lift 
in December 1969, (3) the May 1971 
notation that the veteran did not wear 
the shoe lift, (4) the finding of no 
disability at the time of discharge from 
service, (5) post-service complaints of 
back pain prior to the February 1985 
workplace injury, (6) the severity of the 
February 1985 workplace injury, and (7) 
the lack of post-service treatment for 
right leg pain and/or limitation.  The 
examiner should render all appropriate 
diagnoses and be requested to render an 
opinion as to whether (1) it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's pre-existing right leg 
disability increased in severity beyond 
the natural progression of the disability 
during his period of active duty service; 
and, (2) it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed back disability is a result of 
an in-service injury or disease.  All 
opinions expressed must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



